Title: From Thomas Jefferson to Archibald Stuart, 8 June 1798
From: Jefferson, Thomas
To: Stuart, Archibald


          
            Dear Sir
            Philadelphia June 8. 98.
          
          I inclose you some further communications from our envoys at Paris. to the information contained in these I can add that by the latest accounts mr Pinckney was gone into the South of France for the health of  his family, mr Marshall to Amsterdam, and mr Gerry remained at Paris. it appears that neither themselves nor the French government dreamt of war between the two countries. it seems also fairly presumeable that the douceur of 50,000 Guineas mentioned in the former dispatches, was merely from X. and Y. as not a word is ever said by Taleyrand to our envoys, nor by them to him on the subject. it is now thought possible that Gerry may be pursuing the treaty, for he was always viewed with more favor by the French government than his collegues whom they considered as personally hostile to them. it seems they offer to pay in time for unjustifiable spoliations, and insist on a present loan. our envoys reject the loan. should Gerry offer to relinquish the spoliations, which the instructions authorize to be done, as an equivalent to the loan (and it would be much more than an equivalent) there seems nothing to prevent a conclusion, unless indeed the brig Sophia should arrive too soon & bring him away. she sailed from hence the 1st. of April with positive orders to the envoys to come away. in the mean time, besides accumulating irritations we are proceeding to actual hostilities. you will have seen in the papers the bills already past, and the measures now proposed. every thing will be carried which is proposed. nobody denies but that France has given just cause of war. but so has Gr. Britain & she is now capturing our vessels as much as France. but the question was one merely of prudence, whether seeing that both powers in order to injure one another, bear down every thing in their way, without regard to the rights of others, spoliating equally Danes Swedes & Americans, it would not be more prudent in us to bear with it as the Danes & Swedes do, curtailing our commerce, and waiting for the moment of peace, when it is probable both nations would for their own interest & honour retribute for their wrongs. however the public mind has been artfully inflamed by publications well calculated to decieve them & them only and especially in the towns, and irritations have been multiplied so as to shut the door to accomodation, and war is now inevitable. I imagine that France will do little with us till she has made her peace with England, which, whether her invasion succeeds or fails, must be made this summer and autumn. the game on both sides is too heavy to be continued. when she shall turn her arms on us, I imagine it will be chiefly against our commerce and fisheries. if any thing is attempted by land it will probably be to the westward. our great expence will be in equipping a navy to be lost as fast as equipped, or to be maintained at an expence which will sink us with itself, as the like course is sinking Great Britain. of the two millions of Dollars now to be raised by a tax on lands houses & slaves, Virginia is to furnish between 3. & 400,000. but this is not more than half of the actual expence if the provisional  army be raised, nor one tenth of what must be the annual expences. I see no way in which we can injure France so as to advance to negociation (as we must do in the end) on better ground than at present. and I believe it will thus appear to our citizens generally as soon as the present fervor cools down. and there will be many sedatives to effect this. for the present however nothing can be done. silence & patience are necessary for a while; and I must pray you, as to what I now write, to take care it does not get out of your own hand, nor a breath of it in a newspaper.
          I wrote to mr Clarke sometime ago mentioning that I had been here for six months advancing for all the nail rods for my nailery, without the possibility of recieving any thing from it till my return. that this will render it necessary to recieve immediately on my return whatever sums my customers may have on hand for me. I yesterday recieved a letter from him informing me he had left Staunton, & with your approbation had turned over my matters to a mr John Mc.Dowell. as I am not acquainted with him, nor as yet in correspondence with him, will you be so good as to mention to him that I shall have great need of whatever sum he may have in hand for me, as soon as I return, and should be very glad if he could lodge it with Colo. Bell by our July court, at which I shall be, or if no conveyance occurs he can send me a line by post to Charlottesville, informing me what sum I may count on. his future orders for nails I shall be able to attend to in person. I leave this for Monticello on the 20th. inst. the adjournment of Congress is not yet fixed. I am with great & constant esteem Dr Sir
          Your friend & servt.
          
            Th: Jefferson
          
        